NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30198

                Plaintiff-Appellee,             D.C. No.
                                                1:14-cr-00094-SPW-1
 v.

TITUS MARK BRYANT,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 31, 2017**
                              Seattle, Washington

Before: McKEOWN and GOULD, Circuit Judges, and FOOTE,*** District Judge.

      Titus M. Bryant appeals a special condition of his supervised release

sentence. That special condition imposed by the district court requires Bryant to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
comply with the violent offender registration requirements of any state in which he

resides. Bryant contends that the court abused its discretion because the condition

does not reasonably relate to the statutory goals of sentencing and imposes a

greater deprivation of liberty than is reasonably necessary. We reject these

arguments and we affirm.

      First, the requirement that Bryant comply with violent offender registration

laws is reasonably related—indeed, it is perfectly tailored—to the goal of deterring

him from violating those laws. That relationship is enough. See United States v.

Bare, 806 F.3d 1011, 1017 (9th Cir. 2015) (“A condition of supervised release

does not have to be related to the offense of conviction, because the sentencing

judge is statutorily required to look forward in time to crimes that may be

committed in the future by the convicted defendant.” (quoting United States v.

Blinkinsop, 606 F.3d 1110, 1119 (9th Cir. 2010)). Also, if a state requires Bryant

to register as a violent offender, then the goals of deterring future acts of violence

and protecting the public are served by notifying people about the potential danger

Bryant poses.

      Second, the condition does not deprive Bryant of any liberty he would

otherwise enjoy. Violent offender registration laws may encroach on Bryant’s

liberty interests, but the condition requiring compliance with these laws does not.

Bryant was not ever free to break the law. Uncertainty about the precise


                                           2
requirements of the laws of fifty states does not make this special condition unduly

restrictive.

       AFFIRMED.




                                         3